EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Porter on 9/28/21.

The claims in the application have been amended. Claims 2 and 11 are canceled and claims 1, 9, and 12 are amended as follows: 1. A process for recovering hydrocarbons, comprising: 	making a first supercritical dense phase fluid comprising water suitable for heating hydrocarbons, wherein the first supercritical dense phase fluid is generated by heating water to a supercritical dense phase at a temperature from 374°C to 1000°C and a pressure from 3205 to 10000 psia at a surface location; and 	flashing the first supercritical phase fluid to a range of about 70% to 100% steam quality or superheated steam to heat the hydrocarbons with the about 70% to 100% steam quality or superheated steam, wherein the flashing is across one or more venturi chokes.
9. A system for recovering hydrocarbons, the system comprising: 	a supercritical phase fluid comprising water heated to a temperature from 374°C to 1000°C and , and wherein the delivery system further comprises venturi chokes; and 	a well configured to recover the heated hydrocarbons.12. A process for recovering hydrocarbons, comprising: 	making a supercritical dense phase fluid comprising water suitable for heating hydrocarbons, wherein the supercritical dense phase fluid is generated by heating water to a supercritical dense phase at a temperature from 374°C to 1000°C and a pressure from 3205 to 10000 psia at a surface location; and 	isentropically expanding the supercritical phase fluids to a range of about 70% to 100% steam quality or superheated steam to heat the hydrocarbons with the about 70% to 100% steam quality or superheated steam.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	As noted by the Patent Trial and Appeal Board Decision for parent Application 13/763,458, now Patent No. 10907455, the closest prior art (see below) fails to provide the explicit combination of critical features, including heating water to a supercritical phase, wherein the water has a specific temperature, pressure and/or steam quality, and passing the fluid across venturi chokes/expanding isentropically. 	The closest prior art includes:.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


/AVI T SKAIST/Examiner, Art Unit 3674